DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to applicant’s filing of an AFCP 2.0 request with an after-final response for Application #16/802,848, filed on 02/17/2022.  This application was originally filed on 02/27/2020.  This application claims priority to Japanese Application 2019-044909, filed on 03/12/2019.    
Claims 1, 5-9, and 11-12 are now pending and have been examined.
Claims 2-4 and 10 have been cancelled by the applicant.


Allowable Subject Matter
Claims 1, 5-9, and 11-12 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claims of the Applicant’s invention recite a device, apparatus , and method for dynamically editing and displaying video advertisements on an automobile display device in response to determining when nearby cars are in a stop state and determining the amount of time that they will remain in the stop state and the display device will be visible.  The video is dynamically edited to fit the determined time period of a stop state.  

This invention provide a unique advantage in being encompassed entirely within an automobile display device which can determine a stop state of a nearby vehicle that would be able to see the display device, determine the amount of time there will be a stop state, and edit and display a video advertisement to correspond to the stop state time.  The sign 
The closest prior art found by the examiner, Dawson, et al., Pre-Grant Publication No. 2018/0285931 A1, teaches many aspects of the claimed invention but does not teach determinat5ion of a stopped state, use of a roadside device, or dynamic editing to correspond with a stopped state.  Brubaker, Pre-Grant Publication No. 2009/0299857 A1 teaches stop state determination including duration and then displays content from the rear of the vehicle.  Gusikhin, et al., Pre-Grant Publication No. 2020/0174737 A1 teaches editing of a video in order to be shown during a stop state of a vehicle.  Hot, Pre-Grant Publication No. 2019/0163429 A1 teaches a billboard in communication with a roadside device, but does not teach a device mounted to or on a vehicle able to communicate with various roadside devices in order to determine stop state.  Further, none of the references teach a reference time used as a basis for determination of what format of advertisement is shown.  Further, even if Hot were replaced with more on point prior art and even if another reference were found to teach the last limitation, a 5-reference  
Per Step 1 of the analysis, Independent claims 1 and 11 comply with 35 U.S.C. 101.  The claims are directed to a device and vehicle, both which comprise at least a sensor, display, and processor.  Therefore, they are interpreted as apparatuses.  An apparatus is a statutory category for patentability.  Claim 12 is directed to a method, or process, which is a statutory category for patentability.  Further, in Step 2A, Prong 1 of the analysis the examiner could not identify an abstract idea in the claims.  The claims generally include the process of advertising.  But the steps of the invention are profoundly technical, using sensors to detect other vehicles and their speed and motion, dynamic communication with roadside devices, and dynamic editing of content by vehicle-mounted devices.  The examiner cannot identify a mental process, an organization of human activity, a mathematical formula, or other such judicial exception that the claims are directed to.  Therefore, the claims are considered eligible under Step 2A, Prong 1 of the analysis.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682